Appellants have moved for a rehearing in the above-entitled actions, and, in connection therewith, they further move that:
"In the event such motion for rehearing is denied, and only in such event, appellants move for an order amending and modifying the mandate of the court entered herein on April 11, 1939, such amendment and modification to contain directions to the trial court to ascertain and find the correct date of the commencement of the continuous teaching service of each plaintiff as a so-called `substitute' teacher and to, give credit to each such plaintiff, for pension eligibility purposes, for all continuous teaching service from the date so ascertained and found."
The trial court held, and so provided in the judgment entered in each of the aforesaid actions, that chs. 53 and 312, *Page 207 
Laws of 1935, properly construed and applied to the plaintiffs, granted them only eligibility to membership in the public school teachers' annuity and retirement fund system from the date of the enactment of such chapters.  We heretofore affirmed said judgments.  Appellants now contend that said chs. 53 and 312, Laws of 1935 were intended to operate retrospectively.
"It is one of the fundamental rules of construction that legislation must be considered as addressed to the future, not to the past.  This rule will always be followed except in cases of remedial statutes, or where there is something on the face of the enactment putting it beyond doubt that the legislature intended it to operate retrospectively."  Filipkowski v.Springfield F.  M. Ins. Co. 206 Wis. 39, 42,238 N.W. 828, and cases cited.
Since the purpose of chs. 53 and 312, Laws of 1935, was to grant plaintiffs only eligibility to membership in the public school teachers' annuity and retirement fund system, specifying the terms and conditions under which they might obtain membership and receive credit for their teaching services while regularly and continuously employed as substitute teachers, would indicate a legislative intent that chs. 53 and 312, Laws of 1935, should operate retrospectively.
The findings made by the trial court in each case find the date of the commencement of the continuous teaching service of each plaintiff and cover the whole period of their substitute teaching.  These findings are sustained by the evidence and cannot now be disturbed.  The appellants' motion for a rehearing in each case is denied.  The mandate heretofore filed will be modified so as to accord plaintiffs eligibility to membership in the public school teachers' annuity and retirement fund system, allowing them credit for the years of substitute teaching upon their complying with all statutory conditions, and making such payments as would have accrued during the period of their substitute teaching, together with such amount of interest as will have accrued to the date of such payments. *Page 208
By the Court. — Judgments modified as indicated in the opinion and, as so modified, affirmed.  No costs to be taxed on appellants' motions.
The following opinion was filed September 19, 1939: